

116 HRES 1137 IH: Supporting the designation of the week of September 21 through September 25, 2020, as “Community School Coordinators Appreciation Week”.
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1137IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2020Ms. Judy Chu of California (for herself, Mr. Kildee, and Ms. Meng) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the designation of the week of September 21 through September 25, 2020, as Community School Coordinators Appreciation Week.Whereas community schools marshal, align, and unite the assets, resources, and capacity of schools and communities for the success of students, families, and communities;Whereas community schools are an effective, evidence-based, and equity-driven strategy for school improvement included under section 4625 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7275);Whereas community schools that provide integrated student supports, well-designed and expanded learning opportunities, and active family and community engagement, and that use collaborative leadership and practices have positive academic and nonacademic outcomes, including improvements in student attendance, behavior, academic achievement, school readiness, mental and physical health, high school graduation rates, school climate, and reduced racial and economic achievement gaps;Whereas community schools have the potential for closing racial and economic achievement gaps, as indicated in a 2017 report;Whereas a 2020 study found that New York City’s community schools had a positive impact on student attendance, ontime grade progression, and credit accumulation for high school students;Whereas community schools provide a strong social return on investment, with one study citing a social return of between $10 to $15 for every dollar invested over a 3-year period;Whereas community school coordinators are essential to building successful community schools and creating, strengthening, and maintaining partnerships between community schools and their communities;Whereas community school coordinators facilitate and provide leadership for the collaborative process and development of a continuum of supports and opportunities for children, families, and others within a school’s community that allow all students to learn and the community to thrive;Whereas the coronavirus disease 2019 (referred to in this preamble as COVID–19) pandemic poses additional academic, social, emotional, and health challenges for students, educators, and staff at community schools;Whereas community school coordinators have proven to be innovative and resourceful in response to the COVID–19 pandemic, including through organizing volunteers for mobile food pantries, hosting virtual parent hangouts and student lunch groups, continuing to support onsite behavioral health programs through an online platform, and participating in advocacy efforts to halt eviction orders in their communities;Whereas community school coordinators, through their role, deliver a strong monetary return on investment for community schools and their communities, with one study citing a return of $7.11 for every dollar invested in the salary of a community school coordinator; andWhereas Community School Coordinators Appreciation Week, celebrated from September 21 through September 25, 2020, recognizes, raises awareness of, and celebrates the thousands of community school coordinators across the country and the critical role of community school coordinators in the success of students: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Community School Coordinators Appreciation Week;(2)thanks community school coordinators for the work they do to serve students, families, and communities, especially as communities continue to respond to the coronavirus disease 2019 pandemic; and(3)encourages students, parents, school administrators, and public officials to participate in virtual events that celebrate Community School Coordinators Appreciation Week.